DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 3/15/2022, which has been entered and made of record. Claims 1, 8, and 10-12 have been amended. Claim 5 has been cancelled. No Claim has been added. Claims 1-4 and 6-12 are pending in the application. 
The rejections of Claim 12 under 35 U.S.C. §101 are withdrawn in view of the amendments to the independent Claim 12.
The claim interpretation under 112(f) is maintained.
Response to Arguments
Applicant's arguments filed on 3/15/2022 have been fully considered but they are not persuasive. 
Applicant submits “The feature of claim 5 has been incorporated into independent claims 1, 10, and 12._FIG. 16 of Kubo depicts two avatars depicted in a virtual world. With respect to claim 5, Kubo at most teaches that effect images are shown in response to actions by a single user. In contrast, the predetermined action only occurs when two or more (a plurality) of users are experiencing the same emotion." (Remarks, p. 6). 
The examiner disagrees with Applicant’s premises and conclusion.  
The examiner noted that claims 1, 11, and 12 have been amended with some features from claim 5. The amended limitation recites “wherein the generation unit generates the image further including a predetermined effect in a case where a plurality of users experiencing a same type of emotion is equal to or more than a predetermined value.”
Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The amended claims 1, 11 and 12 recite the limitation “a plurality of users experiencing a same type of emotion is equal to or more than a predetermined value.” In [0091] of specification, it is recited “The user image generation unit 74 of the image distribution apparatus 18 generates, in a case where the number of users experiencing a certain type of emotion or the ratio of such users is equal to or more than a predetermined value, the user image 150 further including special effects determined in advance.” The omitted elements are: “the number of users experiencing a certain type of emotion” or “the ratio of such users”.
The amended claims are confusing because they compare an event “a plurality of users experiencing a same type of emotion” with a predetermined value. 

Applicant’s arguments (Remarks, p. 6) with respect to the independent claims 8 and 10, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments (Remarks, p. 6) with respect to the independent claim 8, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Huang.
Applicant’s arguments (Remarks, p. 6) with respect to the independent claim 10, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Li.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the number of users experiencing a certain type of emotion” or “the ratio of such users”. The amended claims 1, 11 and 12 recite the limitation “a plurality of users experiencing a same type of emotion is equal to or more than a predetermined value.” In [0091] of specification, it is recited “The user image generation unit 74 of the image distribution apparatus 18 generates, in a case where the number of users experiencing a certain type of emotion or the ratio of such users is equal to or more than a predetermined value, the user image 150 further including special effects determined in advance.” The amended claims are confusing because they compare an event “a plurality of users experiencing a same type of emotion” with a predetermined value. 
Claims 2-7 depend on Claim 1 and are rejected based on the same rationale.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an identification unit configured to identify, a generation unit configured to generate, a message acquisition unit configured to acquire, a message distribution unit configured to distribute, and update unit configured to update, a detection unit configured to detect, a recording unit configured to record in claims 1, 3, and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubo et al. (US 20180165863 A1).

Regarding Claim 1, Kubo discloses An information processing system (¶1 reciting “a device”), comprising: 
an identification unit (Fig. 2 showing a processor 210. ¶173 reciting “the processor 210 generates emotion data by certain emotion recognition processing using the face tracking data or voice data. ”) configured to identify, with regard to a plurality of users each wearing a head mounted display to watch same content (Fig. 15. ¶169 reciting “FIG. 15 a diagram for schematically illustrating the virtual space 11 shared by a plurality of users. In the example illustrated in FIG. 15, an avatar object 6A (first avatar object) associated with the user 5A wearing the HMD 120A, an avatar object 6B (second avatar object) associated with the user 5B wearing the HMD 120B, an avatar object 6C (second avatar object) associated with the user 5C wearing the HMD 120C are arranged in the same virtual space 11. With the virtual space 11 shared by the plurality of users,” where a plurality of users 6A-6C wearing HMDs 120A-120C watching the same virtual space 11.), types of emotions that the plurality of users are experiencing based on information associated with the plurality of users, the information being detected by a predetermined apparatus (¶173 reciting “In the example illustrated in FIG. 17, avatar information contains emotion data. The emotion data is information representing the emotion of the user 5, and for example, is information containing an emotion type (e.g., happiness, anger, or sadness) and an emotion degree (e.g., represented by 10 levels). For example, the processor 210 generates emotion data by certain emotion recognition processing using the face tracking data or voice data. Images generated by the first camera 150 and the second camera 160 may be used to detect a facial expression of the user and generate face tracking data through image analysis processing by detecting, for example, motion of pupils, opening/closing of eyelids, and motion of eyebrows of the user 5, or for example, motion of a mouth, cheek, and chin of the user 5.”); and 
a generation unit configured to generate, as an image to be displayed on the head mounted display of a certain user of the plurality of users, an image including the content and at least one of a plurality of avatars corresponding to the plurality of users (¶175 reciting “In Step S1740A, the processor 210 in the HMD set 110A serves as the field-of-view image generation module 1428 to determine modes of display of the avatar objects 6 contained in the field-of-view image 1617.” In addition, ¶75 disclosing a field-of-view region 15, and reciting “The processor 210 of the computer 200 defines a field-of-view region 15 in the virtual space 11 based on the position and inclination (reference line of sight 16) of the virtual camera 14. The field-of-view region 15 corresponds to, of the virtual space 11, the region that is visually recognized by the user 5 wearing the HMD 120.”), 
wherein the generation unit changes display appearances of the plurality of avatars depending on the types of emotions of the plurality of users identified by the identification unit (¶178 reciting “the processor 210 may determine, as the face image of the avatar object 6B, a facial expression image corresponding to the emotion type and emotion degree represented by the emotion data on the user 5B received as the player information.” Further, ¶179 disclosing changing display appearances of the plurality of avatars, and reciting “When the facial expression of the avatar object 6B is switched from one facial expression to another among the plurality of facial expression images prepared in advance as described above, the processor 210 may execute so-called morphing processing. Morphing is processing of interpolating a video image in an intermediate state of two different states (in this case, two different states of facial expression) by a computer. For example, the processor 210 may prepare a facial expression image (first facial expression image, for example, facial expression image representing surprise) of the avatar object 6B corresponding to emotion data on the user 5B received in the previous synchronization processing and a facial expression image (second facial expression image, for example, facial expression image representing happiness) of the avatar object 6B corresponding to emotion data on the user 5B received in the current synchronization processing, and execute morphing to generate a video image (motion data) in an intermediate state of those two facial expression images.”), and 
wherein the generation unit generates the image further including a predetermined effect in a case where a plurality of users experiencing a same type of emotion is equal to or more than a predetermined value. (¶203 reciting “when the emotion types of the plurality of second users associated with the plurality of second avatar objects satisfying a predetermined relationship match each other, an effect image corresponding to the emotion type may be arranged in the field-of-view image based on the degree corresponding to the number of second users. For example, when the emotion types (e.g., “excitement”) of the plurality of users associated with the plurality of second avatar objects gathering in a hall of a concert held by a singer in the virtual space 11 match each other, an effect image corresponding to “excitement” may be displayed based on the degree corresponding to the number of second users.” In other words, Kubo discloses in case a plurality of second users experiencing a same type of emotion, i.e. “excitement”, a special effect is generated.)
Regarding Claim 4, Kubo discloses The information processing system according to claim 1, wherein the generation unit generates the image further including information indicating a level of a certain type of emotion that the plurality of users are experiencing. (¶178 reciting “ the processor 210 may determine, as the face image of the avatar object 6B, a facial expression image corresponding to the emotion type and emotion degree represented by the emotion data on the user 5B received as the player information.”)

Regarding Claim 6, Kubo discloses The information processing system according to claim 1, wherein the generation unit generates the image in which one or more avatars corresponding to one or more users experiencing a certain type of emotion are arranged in a certain region in the content. (Fig. 21 showing two avatars experiencing an emotion of excitement are arranged in the image 2117. ¶199 reciting “the emotion type contained in the emotion data on the user 5B and the emotion type contained in the emotion data on the user 5C are both “happiness”.”)

Regarding Claim 7, Kubo discloses The information processing system according to claim 6, wherein when an avatar of a user experiencing the certain type of emotion is referred to as a first avatar, the generation unit generates the image in which a second avatar that is an avatar of a user experiencing emotion opposite to the certain type of emotion is placed at a position close to the first avatar. (Fig. 22 showing the emotion type of the user 5C is “unhappiness” recited in ¶200, while avatar 6B is shown happy.)

Claim 11, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1. (¶1 reciting “This disclosure relates to an information processing method, a device, and a program for executing the information processing method on a computer.”)
Claim 12, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1. (¶1 reciting “This disclosure relates to an information processing method, a device, and a program for executing the information processing method on a computer.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20180165863 A1), and in view of Kang et al. ("Analysis of expressing audiences in a cyber-theater." 2005 IEEE International Conference on Multimedia and Expo. IEEE, 2005.).

Regarding Claim 2, Kubo discloses The information processing system according to claim 1, wherein 
the content includes an image of a predetermined event (¶203 disclosing a predetermined event, a concert held by a singer.).
However, Kubo does not explicliyt disclose the generation unit further generates, as an image to be presented to a performer of the event, an image in which the plurality of avatars corresponding to the plurality of users appear in appearances based on the emotions that the plurality of users are experiencing.
Kang teaches “constructing a system in which two actors are displayed a remotely located audience’s avatar in which the audience can display his/her emotional actions” (Abstract). Further, Kang teaches “Performers are asked to perform for 5~10 minutes. When they are performing, they face to the avatars of audiences that are projected on the wall (Figs. 7 and 8).” (p. 3, left column.). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Kubo) to present audience’s avatar appearing based on the emotions of the audience to the performers (taught by Kang). The suggestions/motivations would have been that “the audience reaction has a significant effect on the acting of player and performance of the play itself” (Abstract), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20180165863 A1), and in view of Rao et al. (US 20180273345 A1).

Regarding Claim 3, Kubo discloses The information processing system according to claim 1, further comprising: 
a message acquisition unit configured to acquire a message transmitted from a certain user of the plurality of users; and 
a message distribution unit configured to distribute the message acquired by the message acquisition unit to a user.
(¶148 disclosing an example of a user talking to another, and reciting “Under the state of FIG. 12(B), the user 5A can communicate to/from the user 5B via the virtual space 11A through conversation. More specifically, voices of the user 5A acquired by a microphone 170A are transmitted to the HMD17120B of the user 5B via the server 600 and output from a speaker 180B provided on the HMD 120B.”)
Kubo discloses chatting between two avatars of two users. However, Kubo does not explicitly disclose the user is experiencing a certain type of emotion of the plurality of users.
The feature relating to one of the users, who are chatting, is experiencing a certain type of emotions is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. In addition, Rao teaches a virtual assistant avatar provide , and recites “The benefit of having a human-like animated character 124a is to provide comfort to the passenger in emotional distress, shock, or fear situation.” (¶46). Further, ¶60 recites “in an emergency situation, if the passenger 126 is having a panic attack in a stuck elevator and calls for help, the AI Server in step 412, sends appropriate instructions to the CPIB 116, which in step 414 animates the avatar 124 on the holographic display 108 to a human-like form and emits sound on the speaker 110 such that the avatar 124 consoles the passenger 126 and tries to calm the passenger 126 down.” In other words, Rao teaches an avatar talks to a user when the user is experiencing a panic attack. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Kubo) to enable an avatar talk to a user when the user is experiencing a certain type of emotion (taught by Rao). The suggestions/motivations would have been that “The benefit of having a human-like animated character 124a is to provide comfort to the passenger in emotional distress, shock, or fear situation.” (¶46), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140012792 A1), in view of Sasaki et al. (JP 2017167752 A), and further in view of Kim (US 20130117783 A1).

Regarding Claim 8, Huang discloses An information processing system (ABS reciting “A system”. Fig. 2), comprising: 
an identification unit configured to identify a type of emotion that a plurality of users watching predetermined content is experiencing based on information associated with the plurality of users, the information being detected by a predetermined apparatus of each user (ABS disclosing the system including at least one emotion detector, and reciting “The emotion detector detects emotional reactions of a plurality of users while they are watching a video to generate a plurality of detection signals.” ¶36 reciting “the emotional reactions of a plurality of users while they are watching a video (e.g., a film or television show) are detected via at least one emotion detector to generate a plurality of detection signals (step S710). The detection signals may be image signals or voice signals of the users, or may be surface pressure signals of the emotion detector.”); 
wherein the plurality of users are divided in a virtual space according to the type of emotion of each user.(¶38 reciting “ When Users A to E are watching the video or television show, the virtual social network server 60 analyzes the content of the video or television show to obtain the metadata corresponding to the time indices in the video or television show (step S803). Next, the virtual social network server 60 classifies Users A to E into social groups according to the emotion data and the metadata (step S804). Taking the embodiment of FIGS. 4A to 4C as an example, the social group consisting of Users A and C is associated with a tag--"red team", and the social group consisting of Users B, D, and E is associated with a tag--"white team".”)
However, Huang does not explicitly disclose a generation unit configured to generate, in a case where the emotion of each user identified by the identification unit satisfies a predetermined condition, as an image to be presented to each user, an image including information for promoting sales of a predetermined product. 
Sasaki teaches determining the user’s mood while viewing a content, and recites “For example, the learning data indicating what type of web content the user U01 has viewed in what kind of mood is preferred for what type of web content the user U01 has in what kind of mood.” ((p. 5, 3rd para.) Further,  P. 8, 3rd para. teaches generating an image including an advertisement based on the emotion of the user, and recites “the information distribution device 10 estimates the emotion of the user U01 based on the newly acquired user's biometric information, whether or not to distribute the advertisement based on the estimated emotion, and what kind of advertisement May be determined to be delivered. . . the information distribution apparatus 10 specifies the content and type of the advertisement selected when the user U01 has a similar mood or emotion in the past, the timing when the user U01 selected the advertisement, and the like.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Huang) to generate, in a case where the emotion of each user identified by the identification unit satisfies a predetermined condition, as an image to be presented to each user, an image including information for promoting sales of a predetermined product. (taught by Sasaki). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Huang in view of Sasaki does not explicitly disclose the image including the content.
Kim teaches simultaneously displays advertisement and the main contents, and recites “the present invention simultaneously displays advertising contents of an advertiser in the lower and upper portions and/or left and right portions of a screen without a damage due to overlapping with broadcasting contents (hereinafter "the main contents") through a screen splitting method such that image reproduction is not cut off while providing the broadcasting contents from the first portion to the final portion through a main screen according to a customer terminal's consent to advertisements, and thus enables the customer to continuously view the broadcasting contents and simultaneously display advertisements (banners, subtitles, videos, etc.).” (¶18-19).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Huang in view of Sasaki) to simultaneously display the main contents and the advertisement (taught by Kim). The suggestions/motivations would have been “a new profit generation model to a broadcasting content provider through an IPTV or a PC over the Internet, provides a source for providing advertising contents affiliated with a broadcasting content service to an advertiser, and enables a customer to view pay-per-view broadcasting contents for free, thus satisfying all parties.” (¶18), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 9, Huang in view of Sasaki and Kim discloses The information processing system according to claim 8, further comprising: an update unit configured to update the condition based on a type of emotion of the user when the user has purchased a product in the past. (Sasaki, p. 5 disclosing a condition is updated based on a type of emotion (happy, or bad mood) of the user when the user has browsed the web content, and reciting “if the biometric information acquired when the user U01 is browsing the predetermined web content indicates that the user U01 is happy, the predetermined web It is considered that the impression of the user U01 can be improved by providing the user U01 with content of a type similar to the content. Further, when the user U01 is in a bad mood, . . . it can be determined that the provision of advertisement content and the like should be refrained”. In other words, Sasaki discloses updating the condition based on the user’s emotion in prior experience. The feature relating to updating the condition based on a type of emotion of the user when the user has purchased a product in the past is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20180165863 A1), and in view of Rao et al. (US 20180273345 A1), and further in view of Li (CN 107197384 B).

Regarding Claim 10, Kubo discloses An information processing system (¶1 reciting “a device”), comprising: 
an identification unit (Fig. 2 showing a processor 210. ¶173 reciting “the processor 210 generates emotion data by certain emotion recognition processing using the face tracking data or voice data. ”) configured to identify, with regard to a plurality of users each wearing a head mounted display to watch same content (Fig. 15. ¶169 reciting “FIG. 15 a diagram for schematically illustrating the virtual space 11 shared by a plurality of users. In the example illustrated in FIG. 15, an avatar object 6A (first avatar object) associated with the user 5A wearing the HMD 120A, an avatar object 6B (second avatar object) associated with the user 5B wearing the HMD 120B, an avatar object 6C (second avatar object) associated with the user 5C wearing the HMD 120C are arranged in the same virtual space 11. With the virtual space 11 shared by the plurality of users,” where a plurality of users 6A-6C wearing HMDs 120A-120C watching the same virtual space 11.), types of emotions that the plurality of users are experiencing based on information associated with the plurality of users, the information being detected by a predetermined apparatus; (¶173 reciting “In the example illustrated in FIG. 17, avatar information contains emotion data. The emotion data is information representing the emotion of the user 5, and for example, is information containing an emotion type (e.g., happiness, anger, or sadness) and an emotion degree (e.g., represented by 10 levels). For example, the processor 210 generates emotion data by certain emotion recognition processing using the face tracking data or voice data. Images generated by the first camera 150 and the second camera 160 may be used to detect a facial expression of the user and generate face tracking data through image analysis processing by detecting, for example, motion of pupils, opening/closing of eyelids, and motion of eyebrows of the user 5, or for example, motion of a mouth, cheek, and chin of the user 5.”)
a detection unit configured to detect each of viewpoints of the plurality of users in the content based on a posture of the head mounted display worn by the corresponding users (¶77-80 disclosing detecting user’s line of sight, corresponding to a viewpoint of the user based on where the user is looking at); and 
a recording unit configured to record, with regard to each of the plurality of viewpoints in the content, information associated with the types of emotions that the users at the respective viewpoints have experienced; (ABS reciting “a virtual camera for defining a field-of-view image to be provided to the first head-mounted display; identifying an emotion of the second user; determining an effect image to be displayed in association with the second avatar object in the field-of-view image based on the emotion of the second user; and arranging the effect image in the field-of-view image.”. Further, ¶173 reciting “the processor 210 generates emotion data by certain emotion recognition processing using the face tracking data or voice data. Images generated by the first camera 150 and the second camera 160 may be used to detect a facial expression of the user and generate face tracking data through image analysis processing by detecting, for example, motion of pupils, opening/closing of eyelids, and motion of eyebrows of the user 5, or for example, motion of a mouth, cheek, and chin of the user 5.”).
However, Kubo in view of Rao does not explicitly disclose a display image generation unit for generating image data displaying statistical information regarding an amount of each of the types of the emotions that the users at the respective viewpoints have experienced.
Li teaches “referring again to FIG. 8, 9, into the semantic analysis to the output unit 3235, the unit receives the statistical result of the emotion statistics unit 3234, the result is displayed on the specific position of the presenter server display screen, so that the audience in real time watching emotional feedback to the presenter.” ([0067]). In addition, [0064] teaches getting statistics information for presentation.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Kubo in view of Rao) to display the statistical result of the emotion statistics (taught by Li). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611